TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel: * Pursuant to 28 U.S.C. § 1407, defendant Century 21 Department Stores, LLC, moves for centralization of this litigation in the Southern District of New York. This litigation currently consists of five actions pending in three districts, as listed on Schedule A. Ml responding plaintiffs support centralization, but argue for selection of the District of New Jersey.
On the basis of the papers filed and the hearing session held, we find that these five actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action involves allegations that defendant printed certain debit and credit card information on customer receipts in violation of the Fair and Accurate Credit Transactions Act. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee forum for this litigation. Two of the five actions are already pending there, and defendant’s headquarters are located in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Robert W. Sweet.
SCHEDULE A
MDL No. 2352 — IN RE: CENTURY 21 DEPARTMENT STORES, LLC, FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA) LITIGATION

District of New Jersey

Debora Petrucci v. Century 21 Department Stores, LLC, C.A. No. 2:12-00143

Eastern District of New York

Yaakov Katz v. Century 21 Stores, LLC, C.A. No. 1:12-00244
Nicole Torreblanca v. Century 21 Department Stores, LLC, C.A. No. 1:12-00246

*1338
Southern District of New York

Scott Bieber, et al. v. Century 21 Department Stores, LLC, C.A. No. 1:12—00262
William Needham v. Century 21 Department Stores, LLC, C.A. No. 1:12—00449

 Judge Kathryn H. Vratil took no part in the decision of this matter. Additionally, Judge Barbara S. Jones could be a member of the putative classes in this docket; she has renounced her participation in these classes and participated in the decision.